DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species (i) (leaving claims 1-4, 7, 9-11, and 13-24 for examination) in the reply filed on 2/11/21 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 13, 19, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 13, line 2, ‘conforms’ should be ‘is configured to conform’ to clearly avoid indirectly claiming the body.
In claim 19, lines 1-2, it appears ‘the pre-selected positions and orientations of said attachment interfaces’ should be ‘the pre-selected positions and orientations of the plurality of transducers’ to correspond to the pre-selected feature introduced in claim 1.
In claim 22, line 6, ‘contacts’ should be ‘is configured to contact’ to clearly avoid indirectly claiming the body.
In claim 23, ‘navigation system’ would invoke a 112f interpretation, but there is no support found in the specification regarding the corresponding structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 11, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hynynen et al (US Pub 2006/0241529 –cited by applicant).
Re claim 1: Hynynen discloses a system for performing diagnostic or therapeutic transcranial procedures, the system comprising:
a patient-specific transcranial headset comprising:
a patient-specific frame configured to conform to an anatomical curvature of a portion of a patient's head, said patient-specific frame having been fabricated based on 
a plurality of transducers supported by said patient-specific frame, wherein said plurality of transducers are supported in pre-selected positions and orientations relative to said patient-specific frame [0023, 0024; see the transducers 40 supported by array 20 and connective circuits 42 with the pattern of transducers being any pre-selected size/shape/etc]; and
control and processing hardware operably connected to said plurality of transducers [0026, 0030; see the controller 30 and circuitry 34], wherein said control and processing hardware is configured to:
obtain transducer registration data spatially registering the pre-selected positions and orientations of said plurality of transducers with the volumetric image data [0029-0034; see the location of transducers 40 being determined which are registered with the volumetric imge – see the echo coordinate system and transducer coordinate system registration]; and
control at least a portion of said plurality of transducers to focus energy at a pre-selected tissue region [0034; see the control of transducer 40 to direct the sonication to the target region 24].

Re claims 10, 11: The control and processing hardware is further configured to:
control a subset of said plurality of transducers (which are ultrasound transducers) to measure, for each transducer of said subset of transducers, a spatial offset of the skull of the patient relative to said patient-specific frame [0030; see the measured distance and angle of each transducer which corresponds to a spatial offset]; and
employ the spatial offsets to correct a spatial registration of said plurality of transducers relative to the pre-selected tissue region [0030-0033; see the determination of a registration using the spatial offset and the correction by improving the alignment].
Re claim 22: The patient-specific transcranial headset further comprises a coupling layer, wherein said coupling layer is provided adjacent to an inner surface of said patient-specific frame such that when said patient-specific transcranial headset is worn, an outer surface of said coupling layer contacts distal surfaces of said plurality of transducers, and an inner surface of said coupling layer contacts the patient's head, thereby facilitating coupling of energy between said patient-specific frame and the patient's head [0023, 0024, Figure 2; see the inner surface of the connective circuits 42 and array 20 that are adjacent to the head when the headset is worn and an outer surface contacting the distal surfaces of the transducers, wherein the headset comprises a coupling layer].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al (US Pub 2006/0241529 –cited by applicant), as applied to claim 1, in view of Seip et al (WO 2015/075603 –cited by applicant).
Re claim 6: Hynynen discloses all features including a first portion of said plurality of transducers are ultrasound transducers [0023; see the ultrasound transducers], but does not disclose wherein a second portion of said plurality of transducers are optical transducers, such that said system is suitable for performing photoacoustic detection. However, Seip teaches of a head frame for imaging/therapy including probes for photoacoustic detection that includes optical transmission and ultrasound detection (page 10, lines 15-21; see the photoacoustic configuration). It would have been obvious to the skilled artisan to modify Hynynen, to configure the head frame for photoacoustics as taught by Seip, as this modality is well-known and simple substation of probes would achieve the claimed arrangement which is useful for particular imaging procedures.

Claims 7 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al (US Pub 2006/0241529 –cited by applicant), as applied to claim 1, in view of Navarro de Lara et al (US Pub 2015/0099963).
Re claims 7, 13-18, 21:  Hynynen discloses all features including a first portion of said plurality of transducers are phased array ultrasound transducers suitable to generate a focused ultrasound beam with each transducer having a unique shape and with each transducer fitting into an interface [0012, 0023; see the phased array ultrasound transducers with any desired shape fitting into the frame to generate a focused beam], but does not disclose a second portion of said plurality of transducers are MRI coils, such that said system is suitable for performing simultaneous ultrasound and MR imaging or sonications while using MR imaging, and does not disclose a plastic support with attachment interfaces. However, Navarro de Lara teaches of a cranial headset including MRI coils 4 wherein a transducer module includes a sub-array of transducers [0088; see the coils 4 as a phased coil array]. Navarro de Lara also teaches that the frame includes a plastic support conforming to the patient with the frame including interfaces configured as recesses to receive and secure the sub-array of transducers [0088, 0130; see the plastic housing portions and the recess interfaces to position the coils 4, which are of phased array-type constituting a sub-array]. It would have been obvious to the skilled artisan to modify Hynynen, to incorporate the coils and plastic housing with interfaces as taught by Navarro de Lara, in order to facilitate a simultaneous diagnosis by another modality thereby improving system performance.

Re claim 20: Hynynen discloses each transducer module further comprises at least one imaging transducer configured to receive reflections from the patient's skull [0018; see the detector 32 to receive reflections].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al (US Pub 2006/0241529 –cited by applicant), as applied to claim 1, in view of Navarro de Lara et al (US Pub 2015/0099963) and Tashima et al (US Pub 2015/0115162).
Re claim 9: Hynynen disclose all features including a third portion of a plurality of transducers are ultrasound transducers [0023; see the ultrasound transducers], but does not disclose a first portion of said plurality of transducers are MRI coils, and wherein a second portion of said plurality of transducers are positron emission detectors (PET). However, Navarro de Lara teaches of a headset used MRI coils [0088; see the coils 4 as a phased coil array] and Tashima teaches of a headset utilizing PET detectors [0006; see the PET detectors disposed inside a helmut]. It would have been obvious to modify Hynynen to incorporate the transducers as coils and PET detectors as taught by Navarro de Lara and Tashima, respectively, such that said system is suitable for performing both MR and PET imaging while delivering ultrasound therapy or imaging, as such transducers are well-known to be used in headsets and would facilitate a wider range of diagnosis capabilities.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al (US Pub 2006/0241529 –cited by applicant), as applied to claim 1, in view of Barrick et al (US Pub 2002/0087101).
Re claim 23: Hynynen discloses all features, except one or more fiducial markers attached to the headset, and wherein said system further comprises: a tracking system configured to detect signals from said fiducial markers and determine a spatial position and orientation of said patient-specific frame within an intraoperative reference frame; and a navigation system configured to employ said spatial position and orientation of said patient-specific frame for generating and displaying navigation images. However, Barrick teaches one or more fiducial markers attached to the headset, and wherein said system further comprises: a tracking system configured to detect signals from said fiducial markers and determine a spatial position and orientation of said patient-specific frame within an intraoperative reference frame; and a navigation system configured to employ said spatial position and orientation of said patient-specific frame for generating and displaying navigation images [Abstract, 0042, 0070; see the fiducials attached to the headset wherein the fiducials are tracking by an imager and a computer/processor uses the tracking information to display navigation images]. It would have been obvious to the skilled artisan to modify Hynynen, to utilize a tracking and navigation system as taught by Barrick, as this would provide for more accurate placement of the transducers for improved diagnosis/therapy.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 29, 42, and 44 of copending Application No. 15/852862. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘862 features a system and method for performing diagnostic or therapeutic ultrasound procedures including a support frame conforming to a patient head and fabricated based on volumetric image data, transducers supported in pre-selected positions and orientations on the frame, and control and processing hardware to obtain registration data and to control the transducers to focus energy at a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793